Citation Nr: 0941046	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-33 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1. Whether the Veteran had qualifying service to establish 
basic legal entitlement to VA nonservice-connected death 
pension benefits.

2. Entitlement to VA compensation benefits for accrued 
benefits purposes.

3. Entitlement to an effective date earlier than October 5, 
2005, for the grant of service connection for the cause of 
the Veteran's death.


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
recognized military service in the Philippines from December 
1941 to January 1943 and from January 1943 to January 1946.  
He was a prisoner of war (POW) from May 11, 1942 to January 
11, 1943, and received a Purple Heart for a gunshot wound 
sustained in service.  He died in August 1992.  These matters 
are before the Board of Veterans' Appeals (Board) on appeal 
from March 2007and February 2008 rating decisions of the 
Manila RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's certified military service consisted of 
service with the Philippine Commonwealth Army from December 
16, 1941 to January 11, 1943; recognized guerrilla service 
from January 26, 1943 to August 15, 1945; and Regular 
Philippine Army service from August 16, 1945 to January 25, 
1946.  He was a POW from May 11, 1942 to January 11, 1943.  

2. The Veteran did not possess the requisite service to 
qualify for VA nonservice-connected death pension benefits 
for his surviving spouse.

3. The Veteran died on August [redacted], 1992; the immediate cause of 
death was cardiorespiratory arrest; the antecedent cause was 
septicemia; the underlying cause was decubitus ulcer; and 
other significant conditions contributing to his death were 
hemiplegia and completed stroke.  

4. At the time of the Veteran's death, his only service-
connected disability was residuals of a gunshot wound in the 
left scapular region, moderately severe, rated 20 percent.

5. In September 1992, the appellant filed an informal claim 
for dependency and indemnity compensation that was 
inadequately developed.  On October 5, 2006, the appellant's 
current claim of dependency and indemnity compensation, 
including service connection for the cause of the Veteran's 
death, was received at the RO.

6. At the time of the Veteran's death, he did not have any 
claims for benefits pending before VA.

7. A regulation, effective October 7, 2004, added stroke and 
its complications to the disabilities for which service 
connection could be awarded on a presumptive basis as 
diseases specific to former POWs.  


CONCLUSIONS OF LAW

1. As the Veteran did not have qualifying service, the 
threshold legal requirement for establishing entitlement to 
VA nonservice-connected death pension benefits is not met.  
38 U.S.C.A. §§ 101, 107, 1521, 1541 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1, 3.2, 3.3, 3.40, 3.41, 3.203 (2009).

2. The appellant's claim for accrued benefits lacks legal 
merit.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.1000 (2009).

3. An effective date prior to October 5, 2005, is not 
warranted for the award of service connection for the cause 
of the Veteran's death.  38 U.S.C.A. §§ 5101, 5110, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.114, 3.152, 
3.155, 3.400 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the appellant's claims for VA nonservice-connected 
death pension benefits and accrued benefits, the VCAA does 
not apply.  As explained below, these claims must be denied 
as a matter of law because undisputed facts, when applied to 
the controlling law and regulations, render the appellant 
ineligible for the claimed benefits.  The United States Court 
of Appeals for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VC are implicated.  The Court has 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the questions are limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (1999); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000).  
Nonetheless, the Board notes that a February 2007 letter from 
the RO explained the evidence necessary to substantiate the 
appellant's claims, the evidence VA was responsible for 
providing, and the evidence she was responsible for 
providing.  Regarding the claim for nonservice-connected 
death pension benefits, the appellant has not submitted any 
evidence suggesting re-certification of the Veteran's service 
is necessary.

Regarding the appellant's claim for an earlier effective date 
for the grant of service connection for the cause of the 
Veteran's death, the VCAA does apply.  As the February 2008 
rating decision that is on appeal granted service connection 
for the cause of the Veteran's death and assigned an 
effective date for the award, statutory notice had served its 
purpose and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 
2008 statement of the case (SOC) provided notice on the 
"downstream" issue of an earlier effective date of award, 
and readjudicated the matter after the appellant responded 
and further development was completed.  Notably, the 
appellant has not alleged prejudice from any downstream 
notice defect.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (holding that "where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream issues").

All evidence relevant to the appellant's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The appellant has not identified any other 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim. 

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Nonservice-connected death pension benefits.

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
of a period of war who meets established service 
requirements.  38 U.S.C.A. § 1541.  To establish basic 
eligibility for VA nonservice-connected death pension 
benefits, in part, the claimant must be a veteran who had 
active military, naval, or air service.  38 U.S.C.A. 
§§ 101(2), (24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" 
consist of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service prior to July 1, 1946 in the Philippine Scouts and in 
the organized military forces of the Government of the 
Commonwealth of the Philippines in the service of the Armed 
Forces of the United States (including recognized guerrilla 
service) is qualifying service for compensation, dependency 
and indemnity compensation, and burial allowance.  However, 
it is not qualifying service for nonservice-connected pension 
(to include death pension) benefits.  38 U.S.C.A. § 107; 
38 C.F.R. §§ 3.40, 3.41.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U. 
S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Service department findings are binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

The service department has verified that the Veteran's 
military service consisted of service with the Philippine 
Commonwealth Army from December 16, 1941 to January 11, 1943; 
recognized guerrilla service from January 26, 1943 to August 
15, 1945; and Regular Philippine Army service from August 16, 
1945 to January 25, 1946.  It is neither shown nor alleged 
that the Veteran had any additional active service.  The 
Board finds that the appellant does not meet the basic 
eligibility requirements for nonservice-connected death 
pension benefits because the Veteran did not have qualifying 
service.  38 U.S.C.A. § 1521(j), 1541; 38 C.F.R. § 3.3.  
Under governing law and regulations, his service with the 
Philippine Commonwealth Army, recognized guerrilla service, 
and service in the Regular Philippine Army (prior to July 1, 
1946) is not qualifying service for nonservice-connected 
death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.40, 3.41.  The Board is legally precluded from finding 
otherwise.  See 38 C.F.R. § 20.101.  The Veteran's service 
qualified him to receive compensation, dependency and 
indemnity compensation, and burial allowance, but it did not 
qualify him or his surviving spouse to receive pension 
benefits.

The appellant has provided no evidence that would warrant a 
request for re-certification of service.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).  Because the law is 
dispositive on this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Accrued benefits.

Accrued benefits are "periodic monetary benefits . . . 
authorized under law administered by [VA], to which a payee 
was entitled at his or her death under existing ratings for 
decisions or those based on evidence in the file at the date 
of death, and due and unpaid . . . ."  38 U.S.C.A. § 
5121(a); 38 C.F.R. 3.1000 (a) (as amended 71 Fed. Reg. 78368 
(effective Jan. 29, 2007)).  An "[a]pplication for accrued 
benefits must be filed within one year after the date of 
death."  38 C.F.R. § 3.1000 (c).  The appellant's claim is 
considered timely filed.  See August 2007 SOC.  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, "for a surviving spouse to 
be entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that "a consequence 
of the derivative nature of the surviving spouse's 
entitlement to a veteran's accrued benefits claim is that, 
without the veteran having a claim pending at time of death, 
the surviving spouse has no claim upon which to derive his or 
her own application."  Id. at 1300.

The evidence of record shows that in June 1991, the RO denied 
an increased rating for the Veteran's service-connected 
residuals of a gunshot wound in the left scapular region.  
The Veteran was notified of this decision and his appellate 
rights in July 1991.  As he did not initiate an appeal within 
one year of notice of the June 1991 rating decision, that 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.302, 20.1103.  

The Veteran had no claims for benefits pending with VA at the 
time of his death.  Consequently, the appellant's derivative 
claim for accrued benefits must be denied as a matter of law.  
See Jones, supra.

Earlier effective date.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. §§ 3.151(a), 3.152.  A "claim" or "application" 
is a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

Where dependency and indemnity compensation to include 
service connection for the cause of the veteran's death was 
awarded pursuant to a liberalizing law, the effective date of 
such award shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the 
liberalizing regulation.  In order for a claimant to be 
eligible for a retroactive payment the evidence must show 
that the claimant met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law and that such eligibility existed continuously from that 
date to the date of claim or administrative determination of 
entitlement.  38 C.F.R. § 3.114(a).

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue.  If a claim is reviewed on the initiative of VA 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of administrative determination of 
entitlement.  If a claim is reviewed at the request of the 
claimant more than 1 year after the effective date of the law 
or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a).

The evidence of record shows that the Veteran died in August 
1992; his death certificate lists "completed stroke" as a 
significant condition that contributed to his death.  As a 
stroke (and its complications) is a presumptive disease 
specific to former POWs, the appellant's eligibility to 
benefits existed on the effective date of the liberalizing 
law (October 7, 2004), and continuously thereafter to the 
date of her current claim.  An informal claim for service 
connection for the cause of the Veteran's death was received 
on October 5, 2006.  As it was followed by a formal claim on 
February 2007, October 5, 2006, was properly accepted as the 
date of the current claim.  38 C.F.R. § 3.155.  

The effective date of the liberalizing regulation which 
allowed for the grant of service connection for the cause of 
the Veteran's death was October 7, 2004.  See 69 Fed. Reg. 
60,083-60,090 (amending the regulations pertaining to 
presumptions of service connection for diseases associated 
with service involving detention or internment as a POW, 
effective as of October 7, 2004).  In particular, the changes 
addressed the evidence associating POW experience and stroke, 
and determined that a presumption of service connection was 
warranted for stroke and its complications among former POWs.  
69 Fed. Reg. 60,085 (codified at 38 C.F.R. § 3.309(c)).  As 
the appellant met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law and it is shown that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement, and as the 
current claim was reviewed at the request of the claimant and 
was received on October 5, 2006, more than 1 year after the 
effective date of the law on October 7, 2004, the benefit may 
be authorized for a period of 1 year prior to the date of 
receipt of such request; that is, October 5, 2005 (the 
effective date that has been assigned by the RO).  38 C.F.R. 
§ 3.114(a)(3).

The appellant has argued, and it is shown, that she filed an 
earlier informal claim in September 1992, that was 
inadequately developed.  However, as is discussed above, the 
appellant was not entitled to service connection for the 
cause of the Veteran's death at that time, as it was not 
shown by the record that his death was related to his 
service-connected disability or otherwise related to his 
service.  The appellant's entitlement to service connection 
for the cause of the Veteran's death arose with the 
liberalization of the regulations pertaining to presumptions 
of service connection for diseases associated with service 
involving detention or internment as a POW; specifically, to 
the inclusion of stroke and its complications to this list.  
Under 38 C.F.R. § 3.400, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  Id. (emphases added).  

The Board has no authority to award an effective date for a 
grant of service connection for the cause of the Veteran's 
death earlier than that authorized by law.  The Board is 
precluded from awarding benefits where they are not allowed 
by statute.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(finding where a statute specifically provided an effective 
date as the date of application, an earlier effective date 
was not allowed because payment of government benefits must 
be authorized by statute).  Thus, there is no statutory 
authority that would allow VA to grant the appellant an 
earlier effective date for the reasons she has alleged.  
Accordingly, the appeal seeking an effective date prior to 
October 5, 2005, for the grant of service connection for 
cause of the Veteran's death must be denied.


ORDER

The appeal to establish basic legal entitlement to VA death 
pension benefits is denied.

Entitlement to VA compensation benefits for accrued benefits 
purposes is denied.

An effective date prior to October 5, 2005, for the award of 
service connection for the cause of the Veteran's death is 
denied.


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


